Exhibit 10.9

AMENDMENT NO. 1
TO MASTER REPURCHASE AGREEMENT

Amendment No. 1 to Master Repurchase Agreement, dated as of July 23, 2019 (this
“Amendment”), among BNP Paribas (the “Buyer”), PennyMac Operating Partnership,
L.P. (“POP”), PennyMac Corp. (“PMC” and together with POP, each individually a
“Seller” and collectively, the “Sellers”) and PennyMac Mortgage Investment Trust
(the “Guarantor”).

RECITALS

The Buyer, Sellers and Guarantor are parties to that certain Master Repurchase
Agreement, dated as of August 3, 2018 (the “Existing Repurchase Agreement”; and
as amended by this Amendment, the “Repurchase Agreement”) and the related
Pricing Side Letter, dated as of August 3, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, “Pricing Side
Letter”).  The Guarantor is party to that certain Guaranty, dated as of August
3, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Guaranty”) made by the Guarantor in favor of the Buyer.  Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement.

The Buyer, Sellers and Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required on the date hereof the Guarantor to ratify and
affirm the Guaranty.

Accordingly, the Buyer, Sellers and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1.Definitions.  Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1deleting the definitions of “Conforming Mortgage Loan” and “Mortgage Loan” in
their entirety and replacing them with the following:

“Conforming Mortgage Loan” means a first lien Mortgage Loan originated in
accordance with the criteria of an Agency for purchase of Mortgage Loans,
including, without limitation, conventional Mortgage Loans, FHA Loans, VA Loans
and USDA Loans, as determined by Buyer in its good faith discretion.

“Mortgage Loan” means any first lien, fixed or adjustable rate, one-to-four
family residential Conforming Mortgage Loan or Jumbo Mortgage Loan evidenced by
a Mortgage Note and secured by a Mortgage, which Mortgage Loan is subject to a
Transaction hereunder.

1.2adding the following new definition in its proper alphabetical order:

“Agency Special Product” has the meaning set forth in the Pricing Side Letter.

 

--------------------------------------------------------------------------------

 

SECTION 2.Initiation; Termination.  Section 3 of the Existing Repurchase
Agreement is hereby amended by adding the following new subsection (b)(xvi) in
its proper order:

(xvi)Profitability.  POP and Guarantor shall each have Net Income of at least
$1.00 for at least one (1) of any two (2) consecutive quarters, as determined in
accordance with GAAP.

SECTION 3.Representations.  Section 12 of the Existing Repurchase Agreement is
hereby amended by deleting subsection (e) in its entirety and replacing it with
the following:

(e)Litigation.  There are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting any Seller,
Guarantor or any of their Subsidiaries or affecting any of the Repurchase Assets
or any of the other properties of any Seller or Guarantor before any
Governmental Authority which (i) questions or challenges the validity or
enforceability of the Facility Documents or any action to be taken in connection
with the transactions contemplated hereby, (ii) makes a claim or claims in an
aggregate amount greater than $25,000,000 with respect to any Seller or
Guarantor, (iii) individually or in the aggregate, if adversely determined,
would have a Material Adverse Effect, or (iv) requires filing with the SEC in
accordance with its regulations.

SECTION 4.Covenants.  Section 13 of the Existing Repurchase Agreement is hereby
amended by:

4.1deleting subsection (c)(i)(C) in its entirety and replacing it with the
following:

(C)any litigation or proceeding that is pending or threatened against (a) (x)
such Seller in which the amount involved exceeds $25,000,000 or (y) Guarantor in
which the amount involved exceeds $25,000,000 and, in each case, is not covered
by insurance, in which injunctive or similar relief is sought, or which, would
reasonably be expected to have a Material Adverse Effect and (b) any litigation
or proceeding that is pending or threatened in connection with any of the
Repurchase Assets, which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect;

4.2deleting subsection (y)(iv) in its entirety and replacing it with the
following:

(iv)Reserved.

SECTION 5.Events of Default.  Section 14 of the Existing Repurchase Agreement is
hereby amended by deleting subsection (a)(v) in its entirety and replacing it
with the following:

(v)Judgments.  A judgment or judgments for the payment of money in excess of
$25,000,000 in the aggregate is rendered against any Seller or Guarantor or any
Affiliate thereof by one or more courts, administrative tribunals or other
bodies having jurisdiction and the same is not satisfied, discharged (or
provision is not made for such discharge) or bonded, or a stay of execution
thereof shall not be procured, within forty-five (45) days

-2-

 

--------------------------------------------------------------------------------

 

from the date of entry thereof, and such Seller or Guarantor or any Affiliate
thereof will not, within said period of forty-five (45) days, or such longer
period during which execution of the same has been stayed or bonded, appeal
therefrom and cause the execution thereof to be stayed during such appeal.

SECTION 6.Representations and Warranties Re: Mortgage Loans.  Schedule 1-A to
the Existing Repurchase Agreement is hereby amended by deleting paragraphs (k),
(bb) and (dd) in their entirety and replacing them with the following,
respectively:

(k)Full Disbursement of Proceeds.  Other than with respect to (i) an eligible,
single-close, renovation or construction-to-permanent Agency Special Product,
(ii) a Fannie Mae “HomeStyle Renovation” Mortgage Loan, (iii) a “VA Renovation
Mortgage Loan” or (iv) any other specific mortgage products agreed upon by Buyer
in writing, the Mortgage Loan has been closed and the proceeds of the Mortgage
Loan have been fully disbursed to or for the account of the Mortgagor and there
is no obligation for the mortgagee to advance additional funds thereunder and
any and all requirements as to completion of any on site or off site improvement
and as to disbursements of any escrow funds therefor have been complied
with.  All costs, fees and expenses incurred in making or closing the Mortgage
Loan and the recording of the Mortgage have been paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due to the mortgagee pursuant to
the Mortgage Note or Mortgage.

(bb)No Buydown Provisions; No Graduated Payments or Contingent
Interests.  Except with respect to Agency Special Products, no Mortgage Loan
contains provisions pursuant to which Monthly Payments are (a) paid or partially
paid with funds deposited in any separate account established by Sellers, the
Mortgagor, or anyone on behalf of the Mortgagor, (b) paid by any source other
than the Mortgagor or (c) contains any other similar provisions which may
constitute a “buydown” provision.  The Mortgage Loan is not a graduated payment
mortgage loan and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.

(dd)Construction or Rehabilitation of Mortgaged Property.  Other than with
respect to (i) an eligible, single-close, renovation or
construction-to-permanent Agency Special Products, (ii) a Fannie Mae “HomeStyle
Renovation” Mortgage Loan, (iii) a “VA Renovation Mortgage Loan” or (iv) any
other specific mortgage products agreed upon by Buyer in writing, no Mortgage
Loan was made in connection with (a) the construction or rehabilitation of a
Mortgaged Property or (b) facilitating the trade-in or exchange of a Mortgaged
Property.

SECTION 7.Conditions Precedent.  This Amendment shall become effective on the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

-3-

 

--------------------------------------------------------------------------------

 

7.1Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a)this Amendment, executed and delivered by the Buyer, Seller and Guarantor;

(b)an amendment to the Pricing Side Letter, executed and delivered by the Buyer,
Seller and Guarantor; and

(c)such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 8.Representations and Warranties.  Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 12 of the
Repurchase Agreement.

SECTION 9.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 10.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 11.Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page of this Amendment in Portable
Document Format (PDF) or by facsimile shall be effective as delivery of a
manually executed original counterpart of this Amendment.

SECTION 12.GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 13.Reaffirmation of Guaranty.  The Guarantor hereby consents to this
amendment and ratifies and affirms all of the terms, covenants, conditions and
obligations of the Guaranty.

[SIGNATURE PAGE FOLLOWS]

-4-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

Buyer:

BNP PARIBAS, as Buyer

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jonathan Banks

 

Name:

 

Jonathan Banks

 

Title:

 

Director

 

 

 

 

 

 

 

 

 

By:

 

/s/ Steve Parsons

 

Name:

 

Steve Parsons

 

Title:

 

Managing Director

 

 

Seller:

PENNYMAC CORP., as a Seller

 

 

 

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

Name:

 

Pamela Marsh

 

Title:

 

Senior Managing Director and Treasurer

 

 

Seller:

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller

 

 

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

Name:

 

Pamela Marsh

 

Title:

 

Senior Managing Director and Treasurer

 

 

Guarantor:

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

Name:

 

Pamela Marsh

 

Title:

 

Senior Managing Director and Treasurer

 

 